DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, Jr. (US 3,235,342) in view of Kreischer (2017/0081257).
Regarding claims 1 and 14, the reference Weber, Jr. discloses a reactor suitable for oligomerization by homogeneous catalysis, comprising 
- a reactor chamber (9) of elongate shape along the vertical axis; 
- a plurality of n reaction zones (Zn), which are delimited by internal compartmentalization walls (1-8, 10) arranged along the vertical axis of the chamber (9) and which are each able to contain a liquid part of catalytic activity and a gaseous part (see col. 3, lines 7-30; Figs. 1-2); 
- connection of the n oligomerization zones in series (see col. 3, lines 6-30; Figs. 1-2); 
- an inlet (11) for introducing, into the first compartment Z1, a flow comprising an olefinic feedstock (see col. 1, line 47 to col. 2, line 25; col. 3, lines 2-6; Figs. 1-2); 
- an outlet (12) for withdrawing, from the final compartment Zn, an oligomerization effluent, in which reactor 
- n is an integer between 2 and 10 (see col. 3, lines 2-6; Figs. 1-2); 
- the internal compartmentalization walls (1-8, 10) are arranged in such a way as to delimit the n reaction zones (Zn) interconnected in series so as to be able to transfer a liquid phase of catalytic activity from a zone Zn-1 to an adjacent zone Zn by way of the connection (see col. 3, lines 7-30; Figs. 1-2).
The reference Weber, Jr. does not specifically disclose an inlet for introducing a flow comprising an olefinic feedstock into each compartment Z1 to Zn-1. However, the reference Weber, Jr. discloses that the reactor chamber (9) may suitably be provided with additional inlets for introducing one or more reactants into one or more subsequent compartments in order to maintain desired concentration of reactants in the reaction zones (see col. 2, lines 25-31). The reference Weber, Jr. further teaches that the reactor configuration advantageously provides for a “slug-flow” pattern wherein the material passing into a compartment moves or displaces forward the contents that have already been passed in without substantial intermixing or back-mixing  (see col. 1, lines 37-41 and lines 47-48; col. 2, lines 18-24 and lines 48-53). Thus, one of ordinary skill in the art would recognize that the slug-flow pattern described in the reference Weber, Jr. corresponds to a hydrodynamic behavior of a reactor of the plug-flow type, which is a pipe or tube reactor permitting a continuous flow with minimal back-mixing. 
The reference Krescher teaches a process for oligomerization of an olefin monomer to produce an olefin oligomer by homogeneous catalysis (see Abstract; paras. [0002]; [0049]; [0079]; [0091]; [0099]; [101]). The reference Krescher teaches that the oligomerization process can suitably be carried out using a reaction system comprising plug flow reactors arranged in series (see paras. [0004]; [0027]; [0056]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber Jr. and Krescher, and utilized the reactor as taught by Weber, Jr. for carrying out the oligomerization process taught by Krescher, since the reference Krescher teaches that the oligomerization process can suitably be carried out using plug flow reactors arranged in series (see paras. [0004]; [0027]; [0056]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor of Weber, Jr. to include an inlet for introducing a flow comprising an olefinic feedstock into each compartment Z1 to Zn-1, since the reference Weber, Jr. teaches that it can be advantageous to provide additional inlets for introducing one or more reactants into one or more subsequent compartments of the reactor to maintain desired concentration of reactants in the reaction zones (see col. 2, lines 25-31). In addition, the reference Krescher recognizes for the need to maintain a sufficient amount of olefin monomer in the reaction zones to maintain a desired oligomer product production rate in the reaction zones (see para. [0028]; [0079]; [0091]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the final oligomerization zone Zn with no inlet for introducing olefinic feedstock in application where there is sufficient amount of olefin monomer in the oligomerization zone Zn to maintain the desired oligomer product production rate, hence no need for additional inlet for introducing olefinic feedstock. 
Regarding claim 2, the reference Weber, Jr. discloses the reactor, in which the compartmentalization walls (1-8, 10), being identical or different, are flat plates, curved plates, or cylindrical walls (see col. 2, lines 48-57; col. 3, lines 2-30; Figs. 1-2).
Regarding claim 3, the reference Weber, Jr. discloses the reactor, in which at least one internal compartmentalization wall extends over the entire length of the reactor, so as to prevent the passage of liquid between two adjacent reaction zones (see col. 3, lines 7-18; Figs. 1-2).
Regarding claim 4, the reference Weber, Jr. discloses the reactor, in which the connection between the two adjacent oligomerization zones are outside the reactor chamber (see col. 2, lines 34-47; Figs. 1-2).
Regarding claim 5, the reference Weber, Jr. discloses that the reactor comprises internal connections obtaining a gravitational flow (see col. 3, lines 7-30; Figs. 1-2).
Regarding claim 6, the reference Weber, Jr. discloses the reactor, in which the internal connections are orifices or recesses (see col. 3, lines 7-30; Figs. 1-2).
Regarding claim 7, the reference Weber, Jr. discloses the reactor, in which the internal compartmentalization walls (1-8, 10) have a triangular and/or circular shape in their upper parts (see col. 3, lines 7-18 and lines 55-59; Figs. 1-2).
Regarding claim 8, the reference Weber, Jr. discloses the reactor, in which the connection of the upstream compartmentalization wall can be advantageously situated higher than the connection of the adjacent downstream compartmentalization wall (see col. 3, lines 7-18; Figs. 1-2).
Regarding claim 9, the reference Weber, Jr. discloses the reactor, in which the number n of reaction zones is 2 to 8 (see col. 3, lines 2-6; Figs. 1-2).
Regarding claim 13, the reference Weber, Jr. discloses the reactor, in which one or more of the reaction zones Z2 to Zn comprises an inlet for introducing the olefinic feedstock (see col. 2, lines 25-31; col. 3, lines 52-61).

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, Jr. (US 3235,342) as applied to claim 1 above, and further in view of Augier et al. (US 2020/0001266).
Regarding claim 10, the reference Weber, Jr. does not specifically disclose wherein the reaction chamber has a height to width ratio of between 1 and 17. However, as evidenced by the reference Augier et al. (see paras. [0117]; [0150]-[0158]), it is known in the art to conduct oligomerization reaction by homogeneous catalysis in a gas/liquid reactor of cylindrical shape having a height to width ratio between 1 and 8. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the reactor chamber of Weber, Jr. such that it has a height to width ratio within the range as claimed by applicant because, as evidenced by the reference Augier et al. (see paras. [0117]; [0150]-[0158]), it is known in the art to conduct oligomerization reaction by homogeneous catalysis in a gas/liquid reactor of cylindrical shape having a height to width ratio between 1 and 8. 
Regarding claims 11, 12, and 15, the reference Weber, Jr. does not specifically disclose wherein each reaction (oligomerization) zone comprises one or more stirring means chosen from among a recirculation loop and a mechanical stirring means, or wherein each oligomerization zone comprises a recirculation loop in combination with at least one heat exchanger. However, the reference Weber, Jr. teaches that reaction within each compartment can be conducted with or without agitation as desired (see col. 2, lines 18-19). In addition, the reference Weber, Jr. teaches that depending upon the nature of the reaction to be conducted in the compartments, each compartment may be equipped with heating or cooling equipment which permits specific temperature control at various stages of the reaction (see col. 3, lines 40-46). The reference Augier et al. teaches a gas/liquid reactor for conducting oligomerization reaction by homogeneous catalysis (see Abstract). The reference Augier et al. further teaches the gas/liquid reactor can be provided with a recirculation loop comprising withdrawal means in the gas/liquid reactor for the withdrawal and the dispatch of a fraction of withdrawn liquid to a heat exchanger capable of cooling the liquid fraction, and means for introduction of the cooled liquid, exiting from the heat exchanger, into the gas/liquid reactor (see paras. [0009]-[0013]; Fig. 1). The reference Augier et al. further teaches that the recirculation loop makes it possible to carry out the stirring of the reaction medium and thus to homogenize the concentrations of the reactive entities throughout the liquid volume of the reactor (see para. [0130]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Augier et al., to provide each reaction zone/compartment of Weber, Jr. with a recirculation loop in combination with at least one heat exchanger as taught by Augier et al. in application where the reactor is employed for carrying out oligomerization reaction by homogeneous catalysis, since the reference Augier et al. teaches that good heat transfer capacity related to the recirculation loop makes it possible to obtain a good homogeneity of the concentrations and to control the temperature throughout the reaction volume (see para. [0003]). In addition, the reference Weber, Jr. teaches that depending upon the nature of the reaction to be conducted in the compartments, each compartment may be equipped with heating or cooling equipment which permits specific temperature control at various stages of the reaction (see col. 3, lines 40-46).
Response to Arguments
Applicant’s arguments, see Remarks, pages 6-7, filed on 26 July 2022, with respect to the rejection of claim 1 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kreischer.
As regards to Applicant’s argument that the reactor in Weber, Jr. has a compartment of “slug flow” which is far away from the structure of the oligomerization reactor of the present invention, the argument is not persuasive. Contrary to Applicant’s assertion, one of ordinary skill in the art would recognize that the slug-flow pattern described in the reference Weber, Jr. (see col. 1, lines 37-41 and lines 47-48; col. 2, lines 18-24 and lines 48-53) corresponds to a hydrodynamic behavior of a reactor of the plug-flow type, which is a pipe or tube reactor permitting a continuous flow with minimal back-mixing. 
As regards to the rejection of claims 10-12 and 15 under 35 USC §103, the statement of common ownership made by applicant is between the present application and US 2020/0094213. However, the reference Augier et al. cited in the rejection under §103 refers to US 2020/0001266, not US 2020/0094213. Thus, the reference Augier et al. (2020/0001266) is available as prior art under 35 U.S.C. 102(a)(2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774